Citation Nr: 1139287	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. J.S.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in Albuquerque, New Mexico.

In July 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In September 2010, the Board remanded this matter to obtain private treatment reports and to afford the Veteran a VA examination regarding the effect of his service-connected disabilities on employment.  

Pursuant to the Board Remand, two separate VA medical opinions were obtained in December 2010.  In one opinion, a clinical psychologist opined that "it is less like as not that the veteran is unable to obtain or maintain employment due to PTSD."  However, she also noted that she could not comment on the impact that the Veteran's other medical service-connected disabilities could have on unemployability since she was not a medical physician.  In a separate opinion, a physician opined that the "present physical [service-connected] disabilities are relatively benign as far as causing any pain or limitations.  He should at least be able to work a sedentary job."  

Significantly, neither opinion from the clinical psychologist and the physician addressed all the Veteran's service-connected disabilities and their combined effect upon his employability as a whole as directed by the September 2010 Board Remand instructions.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must be remanded for compliance with the September 2010 Board Remand and an adequate medical opinion must be obtained.

Furthermore, after the September 2010 Board Remand, the Veteran was awarded service connection for a heart disability in a March 2011 rating decision.  The RO should ensure that all of the Veteran's service-connected disabilities, including the recently service-connected heart disability, should be addressed in the VA examination with respect to their combined effect on his employability.

Finally, the Board also remanded this issue to obtain private treatment reports from Presbyterian Hospital and the Heart Institute mentioned during the July 2010 hearing.  In a November 2010 letter to the Veteran, the RO requested that the Veteran complete the enclosed Authorization and Consent to Release Information in order to obtain those records.  He was informed that he had 30 days to respond.  Of record, there is no response from the Veteran as to these private treatment reports or an authorization allowing VA to obtain these records.  

While VA is not required to provide any more assistance to the Veteran with regard to those private treatment records, a remand on another basis is necessary, as discussed above.  As such, the RO should make another attempt at obtaining the private treatment reports as indicated by the Veteran in the July 2010 hearing.  Accordingly, the case is REMANDED for the following action:

1. Obtain the private treatment reports from Presbyterian Hospital and the Heart Institute mentioned during the July 2010 hearing.  If no records can be located, a negative response should be associated with the claims file.

2. Schedule the Veteran for a VA medical examination with a medical physician to determine the effects of all his current, service-connected disabilities, both physical and psychological, on his employability.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities, to include the recently service-connected heart disability.  The examiner should generally address the combined effect and extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, along with a copy of this Remand, must be made available to and thoroughly reviewed by the examiner. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of all his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed. 

In this regard, if any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific findings requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. After ensuring that the above actions are complete, the RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


